Name: Council Decision 2012/327/CFSP of 25Ã June 2012 extending the mandate of the European Union Special Representative for the Southern Mediterranean region
 Type: Decision
 Subject Matter: EU institutions and European civil service;  international affairs;  economic geography
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/56 COUNCIL DECISION 2012/327/CFSP of 25 June 2012 extending the mandate of the European Union Special Representative for the Southern Mediterranean region THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 July 2011, the Council adopted Decision 2011/424/CFSP (1) appointing Mr Bernardino LEÃ N as the European Union Special Representative (EUSR) for the Southern Mediterranean region. The EUSRs mandate is to expire on 30 June 2012. (2) The mandate of the EUSR should be extended for a further period of 12 months, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Bernardino LEÃ N as the EUSR for the Southern Mediterranean region is hereby extended until 30 June 2013. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives The mandate of the EUSR shall be based on the policy objectives of the Union regarding the Southern Neighbourhood as set out in the European Council Declarations of 4 February and 11 March 2011, the European Council conclusions of 24-25 March 2011, and the Council conclusions of 21 February and 20 June 2011, and taking into account the proposals of the HR and the Commission in their communications of 8 March and 25 May 2011. Those objectives include: (a) enhancing the Unions political dialogue, contributing to the partnership and broader relationship with Southern Mediterranean countries, in particular those undergoing political reform and a transition to democracy; (b) contributing to the response of the Union to the developments of Southern Mediterranean countries, in particular those undergoing political reform and a transition to democracy, notably by strengthening democracy and institution building, the rule of law, good governance, respect for human rights and fundamental freedoms, peace and regional cooperation, including through the European Neighbourhood Policy and the Union for the Mediterranean; (c) enhancing the Unions effectiveness, presence and visibility in the region and in relevant international forums; (d) establishing close coordination with relevant local partners and international and regional organisations such as the African Union, the Cooperation Council for the Arab States of the Gulf, the Organisation of Islamic Cooperation, the League of Arab States, the Arab Maghreb Union, relevant international financial institutions, the United Nations and the private sector. Article 3 Mandate In order to achieve the policy objectives, the mandate of the EUSR shall be to: (a) strengthen the overall political role of the Union with regard to Southern Mediterranean countries, in particular those undergoing political reform and a transition to democracy, notably by enhancing dialogue with governments and international organisations, as well as with civil society and other relevant interlocutors, and promoting awareness among the partners of the Unions approach; (b) maintain close contact with all parties involved in the process of democratic transformation in the region, foster stabilisation and reconciliation in full respect of local ownership and contribute to crisis management and prevention; (c) contribute to better coherence, consistency and coordination of the Union and Member States policies and actions towards the region; (d) contribute to promoting coordination with international partners and organisations and to supporting regional cooperation. Assist the HR, in coordination with the Commission and Member States, by contributing to the work of the Task Force and follow up meetings for the Southern Mediterranean region; (e) contribute to the implementation of the Unions human rights policy in the region, including the EU Guidelines on human rights, in particular the EU Guidelines on Children and Armed Conflict, as well as on violence against women and girls and combating all forms of discrimination against them, and the Unions policy on Women, Peace and Security, including by monitoring and reporting on developments, as well as formulating recommendations in this regard. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS) and its relevant departments. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 July 2012 to 30 June 2013 shall be EUR 945 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, the institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS, and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and the staff of the EUSR The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of the EUSRs staff shall be agreed with the host party or parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of the EUSRs team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2). Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and/or the Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with the mandate and on the basis of the security situation in the geographical area of responsibility, for the security of all personnel under the direct authority of the EUSR, in particular by: (a) establishing a mission-specific security plan based on guidance from the EEAS, providing for mission-specific physical, organisational and procedural security measures governing the management of the secure movement of personnel to, and within, the mission area and the management of security incidents, and providing for a contingency plan and a mission evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance, as required by the conditions in the mission area; (c) ensuring that all members of the EUSRs team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented, and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the PSC and the HR with oral and written reports. The EUSR shall also report to Council working parties as necessary. Regular written reports shall be circulated through the COREU network. Upon recommendation of the PSC or the HR, the EUSR may provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty, the EUSR may be involved in briefing the European Parliament. Article 12 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Unions action and shall help ensure that all Union instruments and Member States actions are engaged coherently, to attain the Unions policy objectives. The EUSR shall work in full coordination with the Member States and the Commission, as well as other European Union Special Representatives active in the region, including the EUSR for the Middle East Peace Process, as appropriate. The EUSR shall provide regular briefings to Member States missions and the Unions delegations. 2. In the field, close liaison shall be maintained with the Heads of Union delegations and Member States Heads of Mission, who shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a progress report by the end of December 2012, and with a comprehensive implementation report on the mandate at the end thereof. Article 14 Entry into force This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 25 June 2012. For the Council The President C. ASHTON (1) OJ L 188, 19.7.2011, p. 24. (2) OJ L 141, 27.5.2011, p. 17.